DETAILED ACTION
Applicant's amendments and remarks, filed 2/9/22, are fully acknowledged by the Examiner. Currently, claims 16-33 are pending with claims 1-15 canceled, and claims 16-33 new. Applicant’s cancellation of claims 7 and 11 has overcome the previously filed 35 USC 112(b) rejection.  The following is a complete response to the 2/9/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the stent structure" in multiple lines, but also recites “a stent structure” in multiple instances. It is unclear to examiner which stent structure is being referred to in each instance of “the stent structure.” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the second “a stent structure” to “the stent structure” to show that only one stent structure is being referred to.
Claims 22 and 26 recite the limitation “the electrodes in the expanded state and implanted in the blood vessel" in the claim. There is insufficient antecedent basis for this limitation “the electrodes...implanted in the blood vessel” in the claims.
Claim 33 recites the limitation "the stent structure" in multiple lines, but also recites “a stent structure” in multiple instances. It is unclear to examiner which stent structure is being referred to in each instance of “the stent structure.” There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the second “a stent structure” to “the stent structure” to show that only one stent structure is being referred to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25, 27-29, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willard (US 2015/0018818) in view of Mathur (US 2013/0292084).
Regarding claim 16, Willard teaches a method, wherein a stent structure (114) of a device is brought to a target position in the intracranial blood vessel by means of an insertion aid (102) and expanded (par. [0052] expanded after reaching target area), with electrical pulses being applied at the target position to nerve fibers extending in the vascular wall of the blood vessel (128a-b connected to 18 to deliver energy), wherein the stent structure has an expanded state in which it is capable of abutting the inner wall of the blood vessel (par. [0052]) and a compressed state in which it is movable through the blood vessel when the stent structure is inside a microcatheter (par. [0054]), wherein the stent structure is connected to the insertion aid and wherein the stent structure is capable of automatically transitioning into the expanded state upon release from the microcatheter (par. [0074]), wherein the stent structure has electrical conductors via which electrical pulses can be applied to nerve fibers extending in the vessel wall of the blood vessel (128a-b connected to 18 to deliver energy) in order to temporarily or permanently reduce the function of the nerve fibers (neuromodulation). 
Willard is silent regarding wherein the stent structure is intended for insertion into intracranial blood vessels of the human or animal body, the method for the prevention or treatment of vasospasm in an intracranial blood vessel of a patient so as to allow prevention or treatment of vasospasm.
Mathur teaches treating vasospasms in the sinus of the brain using a similar stent structure (par. [0107] and [0108]).
It would have been obvious to one of ordinary skill in the art to use the device of Willard in the method of treating vasospasms in the intracranial vessels as in Mathur. This would be a treatment contemplated by Willard (par. [0004] and par. [0024]) but not described.
Regarding claim 17, Willard teaches the stent structure consists of individual, interconnected struts (Fig. 2b, 114 interconnected struts).
Regarding claim 18, Willard teaches the stent structure has a spine which runs from the proximal to distal end and from which struts originate which have electrical conductors (spine 104), and in the expanded state, form the circumference of the stent structure (struts 114 in the expanded state).
Regarding claim 19, Willard teaches wherein at least some struts are composed of partial struts extending parallel to one another (114 parallel to each other at segments as in Fig. 2a).
Regarding claim 20, Willard teaches the electrical conductors converge at the proximal end of the stent structure and are connected to the insertion aid (Fig. 2a-b with 128a-b converge at 116 and connect with 102).
Regarding claim 21, Willard teaches the electrical conductors are electrically insulated from one another (electrical conductors with insulating layer 130 as in Fig. 2d).
Regarding claim 22, Willard teaches pairs of electrical electrodes connected to the electrical conductors are arranged on the periphery of the stent structure in such a manner that the electrodes in the expanded state and implanted in the blood vessel are spaced apart by a gap so that an applied current flow to the electrodes across the gap acts on the inner wall of the blood vessel (gap between the electrodes as in Fig. 2b, such that current flowing between electrodes would pass through the inner wall of the blood vessel as in par. [0048)).
Regarding claim 23, Willard teaches the electrodes as gold pads (par. [0040] 126a-b as gold pads) and that gold is radiopaque (par. [0100]). One of ordinary skill in the art would appreciate that the electrodes of Willard are radiographic, and thus provided with a radiographic marker by virtue of their material composition.
Regarding claim 24, Willard teaches the stent structure is provided with several pairs of electrodes (126a-b).
Regarding claim 25, Willard teaches the gap between electrode pairs is filled with an electrically insulating material (par. [0035]).
Regarding claim 27, Willard teaches electrodes viewed in the longitudinal direction of the stent structure are arranged offset relative to one another on the circumference (Fig. 2b electrodes 124a-b offset viewed in the longitudinal direction).
Regarding claim 28, Willard teaches means for measuring electrical resistance (par. [0027] impedance sensing, which is resistance and reactance).
Regarding claim 29, Willard teaches the stent structure is provided with a membrane on the inside (par. [0035] inner cover 122).
Regarding claim 32, Willard is silent wherein the applied electrical pulses are applied for a period of 30 to 120 seconds.
However, Mathur teaches adjusting time and Watts to achieve desired treatment, as shown in par. [0141] and Table 2.
It would have been obvious to one of ordinary skill in the art to modify Willard with the time and Watts adjustments as in Mathur, to adjust Wattage and time according to the desired treatment, such as 30 seconds as in Table 2.
Regarding claim 33, Willard teaches a method, wherein a stent structure (114) of a device is brought to a target position in the intracranial blood vessel by means of an insertion aid (102) and expanded (par. [0052] expanded after reaching target are), with ultrasonic pulses being applied at the target position to nerve fibers extending in the vascular wall of the blood vessel (par. [0027]), wherein the device has a stent structure which is intended for insertion into blood vessels of the human or animal body (128a-b connected to 18 to deliver energy), wherein the stent structure has an expanded state in which it is capable of abutting the inner wall of the blood vessel (par. [0052]) and a compressed state in which it is movable through the blood vessel when the stent structure is inside a microcatheter (par. [0054]), wherein the stent structure is connected to the insertion aid and wherein the stent structure is capable of automatically transitioning into the expanded state upon release from the microcatheter (par. [0074]). 
Willard is silent regarding wherein the stent structure is intended for insertion into intracranial blood vessels of the human or animal body, the method for the prevention or treatment of vasospasm, wherein the stent structure has an ultrasonic transmitter via which ultrasonic pulses can be applied to nerve fibers extending in the vessel wall of the blood vessel in order to temporarily or permanently reduce the function of the nerve fibers so as to allow prevention or treatment of vasospasm.
Mathur teaches treating vasospasms in the sinus of the brain using a similar stent structure (par. [0107] and [0108]), and that ultrasound as another modality to deliver energy to the electrodes to treat tissue (par. [0033]).
It would have been obvious to one of ordinary skill in the art to use the device of Willard in the method of treating vasospasms in the intracranial vessels as in Mathur. It would have further been obvious to use ultrasound as an energy source as opposed to ultrasound as in Mathur, as a contemplated energy source to achieve the same treatment as contemplated by Willard. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Mathur, in view of Demarais (US 2007/0129760).
Regarding claim 26, Willard is silent regarding the stent structure comprises a plurality of substantially annular elements which are spaced in the longitudinal direction of the device, each element comprising two electrical conductors that belong to an electrical circuit, with the two electrical conductors each terminating in one electrode and the two electrodes being separated from each other by a gap when the device is implanted in the blood vessel in the expanded state.
However, Demarais teaches a similar device, where the stent structure comprises a plurality of substantially annular elements which are spaced in the longitudinal direction of the device (306a-b as in Fig. 3a-b), each element comprising two electrical conductors that belong to an electrical circuit (electrodes 306a-b), with the two electrical conductors each terminating in one electrode and the two electrodes being separated from each other by a gap when the device is implanted in the blood vessel in the expanded state (306a-b separated). It would have been obvious to one of ordinary skill in the art to modify Willard with the electrodes of Demarais, allowing for other longitudinal directions of neuromodulation.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Mathur, in further view of Unal (US 2008/0183070).
Regarding claim 30, Willard is silent wherein the method is performed an intracranial blood vessel after subarachnoid hemorrhage of said intracranial blood vessel.
However, Unal teaches vasospasm may be induced by sub-arachnoid hemorrhage and treating with ablation devices (par. [0082]). 
It would have been obvious to one of ordinary skill in the art that in treatment of vasospasm, the patient may be selected to have had subarachnoid hemorrhage, as a condition that may cause vasospasms.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willard in view of Mathur, in further view of Clark (US 2016/0058502).
Regarding claim 31, Willard teaches RF frequency at 500 kHz, but is silent wherein the applied electrical pulses are high frequency pulses in the range of 300-4000 kHz.
However, Clark teaches a method for damaging nerves with pulses to deliver RF energy of 250-500 kHz to avoid muscle fiber contractions (par. [0350]).  
It would have been obvious to one of ordinary skill in the art to modify the combination to deliver RF energy in the pulse frequencies of Clark, to avoid muscle fiber contractions (par. [0350]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794